                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff,                  )                             Case No. 3:21-CV-145
                                  )
                                                              Judges ________________
      v.                          )
                                  )
TWO HUNDRED AND FOUR (204) PRE-   )
PAID ACCESS CARDS ASSOCIATED WITH )
GREEN DOT BANK, TOTALING          )
$638,659.43 IN U.S. CURRENCY,     )
                                  )
and                               )
                                  )
$86,651.68 IN U.S. CURRENCY,      )
                                  )
      Defendants.                 )

            AFFIDAVIT IN SUPPORT OF VERIFIED COMPLAINT IN REM

       I, Michael A. Hauke, Special Agent with the United States Secret Service being first duly

sworn, hereby depose and state as follows:

                                       INTRODUCTION

       1.      I am a Special Agent with the United States Secret Service (“USSS”) and have

been so employed in that capacity since September 22, 2002. I have a Bachelor of Science

degree from the University of Tennessee in Chattanooga, and I was a United States Border Patrol

Agent prior to becoming an agent with the USSS. I am currently assigned to the USSS’s

Knoxville Resident Office. I am specifically assigned to investigate, among other things, white

collar crime matters such as corporate fraud, securities fraud, bank fraud, conspiracy, mail fraud,

and wire fraud. I have received extensive training and instruction on federal criminal laws and

fraud involving wire fraud. I am authorized under Title 18, United States Code, Section 3056(b)

to conduct criminal investigations involving fraud or other unlawful activity in or against any


    Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 1 of 6 PageID #: 6
federally insured financial institution. I am further authorized by Title 18, United States Code,

Section 3056(b) to execute warrants issued under the laws of the United States and to make

arrests, based upon probable cause, for any felony cognizable under the laws of the United

States. I am experienced in the investigation of offenses involving wire fraud, false statements,

identify theft, and other financial crimes.

                                   PURPOSE OF AFFIDAVIT

       2.       This Affidavit supports the civil forfeiture of the following: Two Hundred and

Four (204) pre-paid access cards associated with Green Dot Bank, totaling $638,659.43 in U.S.

currency, seized during the arrest of Valentine Odije (“Odije”) at Walmart Supercenter, 911

Highway 321 N, Lenoir City TN 37771, on July 27, 2020 and $86,651.68 in U.S. currency

(hereafter “defendant properties”).

       3.       The facts in this affidavit come from my personal observations, my review of

records and documents, my training and experience and that of other agents, and information

obtained from other agents, law enforcement officers and personnel, and witnesses.

                                  STATUTORY VIOLATIONS

       4.       Title 18, United States Code, Section 1029(a)(3) makes it a crime to knowingly

and with intent to defraud, possess fifteen or more devices which are counterfeit or unauthorized

access devices.

       5.       The United States of America seeks forfeiture of the defendant properties

pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or

personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

§ 1029(a)(3).




                                                 2
    Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 2 of 6 PageID #: 7
                              INVESTIGATION BACKGROUND

       6.      Several states have seen a recent and unprecedented rise in applications for

unemployment benefits in light of the economic conditions associated with the COVID-19

pandemic presently affecting the United States. Three states where applications for

unemployment benefits have seen such dramatic increases are in New York, Ohio and Illinois.

Several residents of these states have reported to their respective agencies that someone had

fraudulently sought benefits on their behalf. In many instances, these individuals received a

notification from their state unemployment offices in the mail, informing them about benefit

applications in their names. These individuals never submitted such applications. In other

situations, the victims are completely unaware that their identities are being used to retrieve

Unemployment Insurance benefits.

       7.      On July 17, 2020, Agent DeBoer with the 9th Judicial Drug Task Force (JDTF)

received a call from an associate in the Asset Protection section at Walmart in Lenoir City

(“associate”) regarding three females in the store that were going to the service desk, in

succession, and making numerous withdrawals of cash by swiping a payment card. These

females were also using the payment cards to purchase money orders in $1,000 dollar

increments. The associate observed this activity while talking with Lt. Shane Ezell of the

Loudon County Sheriff’s Department.

       8.      Lt. Ezell responded to Walmart and arrived as the three females were walking to a

black Range Rover (“Range Rover”) bearing Georgia license plate RPY 7057, that was parked in

the store parking lot. At this time other law enforcement arrived to assist in the investigation.

       9.      As the three females entered the Range Rover, a male, later identified as

Valentine Odije (“Odije”) exited the front driver’s seat and walked inside Walmart. The Range




                                                 3
    Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 3 of 6 PageID #: 8
Rover left the Walmart parking lot, without Odije, and drove to Chick-fil-A on Hwy 321 in

Lenoir City.

        10.      During this time, the associate advised Agent DeBoer that Odije was at the

service desk doing the exact same thing that the three females did - ordering multiple money

orders and obtaining cash from the swiping of a Green Dot Bank Card at the service desk.

        11.      Believing a scam and fraud was occurring, agents stopped the Range Rover and

deployed a drug detection dog. This deployment resulted in a positive alert and a

subsequent search was conducted. Seven grams of THC edibles and several suspected ecstasy

pills were located as well as approximately three hundred Green Dot Bank Cards, numerous

money orders, and a brown paper bag from Beni-Hana with over $23,000 dollars in U.S.

currency.

        12.      Agents detained Odije inside the store and found that he possessed a fake ID,

three Green Dot Bank Cards in other people’s names, approximately $3,000.00 U.S. Currency,

and Money Orders. All four people were transported to the Loudon County Sheriff’s Office.

Agents began to work to compile all the evidence and to scan all the payment cards for clones,

counterfeit or reprints.

        13.      Lt. Ezell subpoenaed Green Dot Bank and received account records on the cards

found on Odije’s person and inside the Range Rover he was utilizing. Of the over 300 Green

Dot Bank Cards recovered, approximately 204 of them were activated and/or had a balance.1

Moreover, the Green Dot Bank records show deposits of Unemployment Insurance benefits from

New York, Ohio and Illinois into the accounts associated with the Green Dot Bank Cards seized.

None of the accounts associated with the cards were in Odije’s name.




        1
            Approximately 100 of the Green Dot Bank Cards were never activated.

                                                   4
    Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 4 of 6 PageID #: 9
           14.   I requested information from the State of New York as to the information they

had on file for the accounts, which proceeds were derived from Unemployment Insurance (UI)

benefits from New York. None of these deposits were in Odije’s name. Additionally, all of the

names on the accounts were legitimate people and not fictitious information. I requested

information from the State of Ohio as to the information they had on file for the accounts which

proceeds were derived from UI benefits from Ohio. None of these deposits were in Odije’s

name. Additionally, all of the names on the accounts were legitimate people and not fictitious

information.

           15.   Upon review of records received by the JDTF and information supplied by Green

Dot, your affiant was able to determine that the four cards which were used by the suspects

subsequent to their arrests had fraudulent purchases and withdrawals totaling over $54,000

starting from when the cards were activated and funded via the respective State UI Benefit

Program.

           16.   Additionally, upon review of records received by the JDTF and information

supplied by Green Dot Bank, your affiant was able to determine the Green Dot Bank cards that

were later discovered by the JDTF, as a result of this investigation revealed fraudulent purchases

and withdrawals totaling over $110,000 starting approximately 48 hours prior to the suspects

arrests.

           17.   On February 24, 2021, a seizure warrant was issued for 204 pre-paid access cards

associated with Green Dot Bank, totaling approximately $661,667.13, seized during the arrest of

Odije at Walmart Supercenter, 911 Highway 321 N, Lenoir City TN 37771. On March 25, 2021,

Green Dot issued a check to the USSS for the Green Dot cards in the amount of $638,659.43.2

On March 23, 2021, a seizure warrant was issued for $86,651.68 in U.S. currency previously



         2. Green Dot Bank provided information that several of the cards’ values were less that the amount
originally reported through their subpoena.

                                                        5
    Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 5 of 6 PageID #: 10
Case 3:21-cv-00145 Document 1-1 Filed 04/13/21 Page 6 of 6 PageID #: 11
